Title: From John Adams to Elkanah Watson Jr., 30 April 1780
From: Adams, John
To: Watson, Elkanah Jr.


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu April 30. 1780
     
     Your Letter of the 10th. of March, I recieved but Yesterday. I recollect that General Warren mentioned to me, his having given You Letters to me, but I cant recollect seeing those Letters. I am obliged to You for writing to me, and if it should be in my power to be of any Service to You, it will give me pleasure to do it, altho’ I have not the Satisfaction to know You personally. I have been so long from home and so much longer from Plymouth, that it is impossible for me to say any thing of your Character, but this that I doubt not it is good, having no Cause to suspect otherwise. Your Family I know very well to be one of the most respectable in the County of Plymouth. Your Father, I had the Honor to know very well, and I know that he was, in those days universally respected to have an independent hereditary Fortune which I have no doubt he still possesses undiminished, very probably, with large Additions to it, by the profits of Business. I knew too, that in ancient Times (for I must talk to you like an old Man), when the Friends to the American cause were not so numerous, nor so determined as they are now, we always found your Father firm and consistent, as a friend to his Country. This I know, for more than ten Years before the Commencement of the War, and therefore have no difficulty in believing, that he has been since that period uniformly strenuous in Support of Independence.
     You tell me, Sir, You wish to cultivate your Manners, before You begin your Travels; and since You have had so much Confidence in me, as to write to me upon this Occasion, permit me, to take the Liberty of advising You to cultivate the Manners of your own Country, not those of Europe. I don’t mean by this that You should put on a long face, never dance with the Ladies, go to a play, or take a Game of Cards. But you may depend upon this, that the more decisively You adhere to a manly Simplicity in Your Dress, Equipage, and Behaviour, the more You devote yourself to Business and Study, and the less to Dissipation and Pleasure, the more You will recommend yourself to every Man and Woman in this Country whose Friendship or Acquaintance is worth your having or wishing. There is an Urbanity without Ostentation or Extravagance, which will succeed every where, and at all Times. You will excuse this freedom, on account of my friendship for your Father, and consequently for You, and because I know that some young Gentlemen have come to Europe with different Sentiments, and have consequently injured the Character of their Country as well as their own both here and at home. All Europe knows that it was American manners that have produced such great Effects from that young and tender Country. I should be glad to hear from You, as often as You please and shall be glad to recieve from You any Intelligence, from America or elsewhere, and to wait on You in Paris. You may show this Letter in whole or in Part, to Mr. Williams and Mr. Schweighauser, to both of whom You will please my Compliments, and to any others that You think proper.
     
      I am with much Respect, Sir, your most obedient & humble Servant
      John Adams
     
    